1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11    DEANDRE ROBINSON,                               Case No.: 1:18-cv-01400-DAD-SAB (PC)
12                  Plaintiff,
                                                      ORDER SETTING SETTLEMENT
13          v.                                        CONFERENCE ON NOVEMBER 8, 2019

14    R. COX, et al.,
15                  Defendants.
16
17          Plaintiff Deandre Robinson is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

19   conference. Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe to conduct

20   a settlement conference at the California State Prison, Corcoran (CSP-COR), 4001 King Avenue,

21   Corcoran, CA 93212 on November 8, 2019, at 8:30 a.m. The Court will issue the necessary

22   transportation order in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Barbara A. McAuliffe

25               on November 8, 2019, at CSP-COR.

26          2. A representative with full and unlimited authority to negotiate and enter into a binding
27               settlement shall attend in person.

28          3. Those in attendance must be prepared to discuss the claims, defenses and damages. The

                                                        1
1       failure of any counsel, party or authorized person subject to this order to appear in person

2       may result in the cancellation of the conference and the imposition of sanctions. The

3       manner and timing of Plaintiff’s transportation to and from the conference is within the

4       discretion of CDCR.

5    4. Defendants shall provide a confidential settlement statement to the following email

6       address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

7       statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

8       “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall be marked

9       “Confidential Settlement Statement”. Settlement statements shall arrive no later than

10      November 1, 2019. Parties shall also file a Notice of Submission of Confidential

11      Settlement Statement (See Local Rule 270(d)). Settlement statements should not be filed

12      with the Clerk of the Court nor served on any other party. Settlement statements shall be

13      clearly marked Aconfidential@ with the date and time of the settlement conference indicated

14      prominently thereon.

15   5. The confidential settlement statement shall be no longer than five pages in length, typed

16      or neatly printed, and include the following:

17          a. A brief statement of the facts of the case.

18          b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

19              which the claims are founded; a forthright evaluation of the parties= likelihood of

20              prevailing on the claims and defenses; and a description of the major issues in

21              dispute.
22          c. An estimate of the cost and time to be expended for further discovery, pretrial, and

23              trial.
24          d. The party=s position on settlement, including present demands and offers and a

25              history of past settlement discussions, offers, and demands.
26          e. A brief statement of each party=s expectations and goals for the settlement
27              conference, including how much a party is willing to accept and/or willing to pay.
28

                                                 2
1                f. If parties intend to discuss the joint settlement of any other actions or claims not in

2                   this suit, give a brief description of each action or claim as set forth above,

3                   including case number(s) if applicable.

4
5    IT IS SO ORDERED.

6    Dated:   September 3, 2019
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
